BISCHOFF, J.
The finding for the defendant is supported by evidence that the transfer ticket was mutilated after it came into the plaintiff’s possession, and thus lost its character as a token of his right to passage, within the reasonable rules adopted by the defendant. If mutilated when it was given him, this ticket would have sufficed, and the defendant could not properly have refused it; but there was evidence to the contrary, and we cannot say that the justice should have given the better credit to the interested testimony of the plaintiff.
Judgment affirmed, with costs. All concur.